FILED
                            NOT FOR PUBLICATION                             SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARK ALAN LANE,                                  No. 13-35676

               Petitioner - Appellant,           D.C. No. 3:12-cv-02346-PA

  v.
                                                 MEMORANDUM*
MARION FEATHER,

               Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                          Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Federal prisoner Mark Alan Lane appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition challenging the loss of

good conduct time following a prison disciplinary hearing. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the dismissal of a section 2241

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011), and

we affirm.

      Lane contends that the district court erred by dismissing the instant petition

on the basis of Lane’s previous section 2241 petition. Contrary to Lane’s

contention, the district court did not err by applying Rule 4 of the Rules Governing

Section 2254 Cases to the instant petition. See Rule 1(b), Rules Governing Section

2254 Cases, 28 U.S.C. foll. § 2254. Moreover, the district court properly

dismissed the instant petition because Lane’s previous section 2241 petition raised

the same claims and was denied on the merits by the United States District Court

for the Northern District of Georgia. The abuse of the writ doctrine generally

“forbids the reconsideration of claims that were or could have been raised in a prior

habeas petition.” See Alaimalo, 645 F.3d at 1049 (internal quotations omitted).

Lane has not shown cause for bringing a successive petition, or that a fundamental

miscarriage of justice will result from the failure to entertain his claim. See

McCleskey v. Zant, 499 U.S. 467, 494-95 (1991).

      AFFIRMED.




                                           2                                      13-35676